We find that the allegations of the petition did not show, as stated in our former opinion, that there were four partners, but only two. We were led into this misapprehension by the allegation in the petition that a part of the business had been sold out, but this referred to the transfer business. By the sale of their transfer business, appellant and appellee each obtained fifty shares in a company known as the Merchants Transfer Company, and the stock alleged to have been converted had no connection whatever with the partnership affairs of appellant and appellee. How stock in a private corporation alleged to have been converted by one who was a partner in another business has any connection with an accounting between the members of such partnership, we fail to comprehend. The proof shows that the affair of the shares had no connection whatever with the partnership.
If it should be held that the petition asked for an accounting between the partners, there was no error in deciding against the claims of appellant, for the reason that the pleadings showed that the transaction in regard to the $1000 was one by which one partner was to pay another for services performed for him, and was not a partnership affair, and the matters growing out of an attempt to create a partnership in the county treasurer's office was contrary to public policy and utterly void. The idea that an officer elected by the people can put his office in as part of the assets of a partnership is utterly repugnant to public policy, and the court will utterly refuse to enforce any such contract.
The $1000 salary and the gains from the treasurer's office being eliminated, there remained nothing for the court to pass upon except the matter of conversion of the stock, and upon that issue the evidence was against appellant.
We adhere, however, to the opinion that appellant had abandoned his suit for partnership accounting, and that the claims, except for the conversion of the stock, were barred by limitation.
That appellant was not seeking for a general partnership accounting is clearly evidenced, not only by the prayer, but by the fact that he sued for certain items as being the matters he wished settled, and by the further fact that although he had possession of the partnership books, he refused to produce them when they were demanded. He had the books which he alleged were not properly kept, but when, on the trial, he was asked to produce the books, he failed to do so. This action taken with his pleadings clearly shows that no accounting was desired.
The motion is overruled.
Overruled.
Writ of error refused. *Page 631